Case 2:18-cv-10466-PDB-EAS ECF No. 62, PageID.763 Filed 12/08/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

KASI ALFORD,

             Plaintiff,                           Case No. 18-cv-10466

v.                                                Paul D. Borman
                                                  United States District Judge

D. BUTLER, et al.,
                                                  Elizabeth A. Stafford
             Defendants.                          United States Magistrate Judge

________________________/

         ORDER ADOPTING MAGISTRATE JUDGE STAFFORD’S
     NOVEMBER 9, 2020 REPORT AND RECOMMENDATION (ECF NO. 61),
         AND GRANTING DEFENDANTS’ SECOND MOTION FOR
                  SUMMARY JUDGMENT (ECF NO. 58)

       On November 9, 2020, Magistrate Judge Elizabeth A. Stafford issued a Report

and Recommendation to grant Defendants Donna Butler, Jennifer Denney, and

Natasha Reed’s Second Motion for Summary Judgment. (ECF No. 61, Report and

Recommendation.) Having reviewed the Report and Recommendation, and there

being no timely objections from either party under 28 U.S.C. § 636(b)(1) and E.D.

Mich. L. R. 72.1(d), the Court ADOPTS the Report and Recommendation (ECF No.

61), and GRANTS Defendants’ Second Motion for Summary Judgment (ECF No.

58).
Case 2:18-cv-10466-PDB-EAS ECF No. 62, PageID.764 Filed 12/08/20 Page 2 of 2




     This Order closes the case.

IT IS SO ORDERED.

                                         s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge

Dated: December 8, 2020




                                     2
